Conditionally Granted and Opinion Filed October 12, 2016




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-16-01135-CV

                      IN RE: TEXAS HEALTH RESOURCES, Relator

                  Original Proceeding from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-02252

                              MEMORANDUM OPINION
                          Before Justices Bridges, Myers, and Whitehill
                                   Opinion by Justice Bridges
       Before the Court is relator’s September 26, 2016 petition for writ of mandamus in which

relator asks the Court to grant a writ of mandamus directing the trial court to rule on relator’s

plea to the jurisdiction. The trial court took the plea under advisement as to certain claims on

November 30, 2015. Relator has asked the trial court to rule on the plea, filed a motion for

ruling, provided the trial court with supplemental briefing he requested, and set the motion for

ruling for hearing. The trial court has rescheduled that hearing twice, and the plea is currently set

to be heard on October 17, 2016, which is the day before a special trial setting.

       To obtain mandamus relief for the trial court’s refusal to rule on a motion, a relator must

establish: (1) the motion was properly filed and has been pending for a reasonable time; (2) the

relator requested a ruling on the motion; and (3) the trial court refused to rule. In re First

Mercury Ins. Co., 13-13-00469-CV, 2013 WL 6056665, at *3 (Tex. App.—Corpus Christi Nov.

13, 2013, orig. proceeding); In re Blakeney, 254 S.W.3d 659, 661 (Tex. App.—Texarkana 2008,
orig. proceeding). A plea to the jurisdiction concerns threshold issues regarding the trial court’s

subject matter jurisdiction over the case. See In re First Mercury Ins. Co., 2013 WL 6056665, at

*3. Jurisdictional determinations should be made “as soon as practicable.” Tex. Dep’t of Parks &

Wildlife v. Miranda, 133 S.W.3d 217, 227 (Tex. 2004); see also In re First Mercury Ins. Co.,

2013 WL 6056665, at *3 (three-month delay in ruling on plea to the jurisdiction unreasonable

and an abuse of discretion warranting extraordinary relief through mandamus).

       Here, the trial court is aware of the plea and of THR’s motion for ruling on the plea. The

plea has been “under advisement” for nearly ten months and has, thus, been pending for a

reasonable time. THR requested a ruling on the motion verbally and through a motion for ruling,

and has attempted to schedule the motion for hearing. Those efforts have been thwarted by the

trial court’s refusal to rule, cancellation of scheduled hearings, and setting the hearing for the day

before trial. A ruling the day before trial is insufficient and unreasonable because a plea to the

jurisdiction should be heard and determined well before the trial date. See, e.g. In re Amir-Sharif,

357 S.W.3d 180, 181 (Tex. App.—Dallas 2012, no pet.) (conditionally granting writ of

mandamus and holding that ruling on pre-trial motions the day of trial is insufficient as to

motions that must be decided before trial, such as a motion to appear by telephone). Under these

circumstances, THR has met the requirements for mandamus relief.

       Accordingly, we conditionally grant the petition for writ of mandamus and direct the trial

court to render an order on THR’s plea to the jurisdiction and notify counsel for all parties via e-

mail or fax of the ruling by 5:00 p.m. on October 13, 2016. The writ will issue only if the trial

court fails to issue the order and notify the parties as directed herein by 5:00 p.m. October 13,

2016. Since we assume the trial court will comply with this opinion, we direct our clerk not to

issue the writ of mandamus unless information is received that the district court has not so

complied.

                                                 –2–
      Writ of mandamus conditionally granted.




                                                 /David L. Bridges/
                                                 DAVID L. BRIDGES
                                                 JUSTICE

161135F.P05




                                           –3–